DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has cancelled claims 1-8, 13, and 18 leaving only allowed claims 9-12 and 14-17. Therefore, the Applicant has placed the application in condition for allowance.

Allowable Subject Matter
	The following is an Examiner’s statement for reasons for allowance:

	Claims 9-12 and 14-17 are allowable over the prior art.

	The closest prior art of record, Peterson, discloses self-adjusting lighting based on viewing location. Peterson teaches a controller monitoring the direction a driver is looking and adjusting an internal light associated with the area the driver is looking based on a user profile.

	With respect to claim 9, Rudy taken either individually or in combination with other prior art of record fails to teach or suggest: “ a controller configured to command operation of the lighting element based on a detected direction of sight of the and a determination that the rear seating area is not occupied.” (Emphasis added) in combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
	Independent claim 12 recites substantially similar language and is allowed for the same reason as independent claim 9.
	
	Claims 10, 11, and 14-17 are allowed because they dependent from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662